As we have been hearing since the beginning of the week, we are here as representatives of a world in crisis, a war-torn world, divided by inequality, shocked by ever- increasing massive population displacements, afflicted by hunger and disease, and torn apart and grief-stricken by violence. We are also the representatives of a world threatened by global warming, made vulnerable by attacks on biodiversity, and concerned at new dangers such as ocean acidification and the melting of the permafrost.
We are doubly responsible for the situation of the world. We are responsible as human beings, because the tragedy has but one perpetrator — humans and their insatiable hunger for power. From the depletion of farmland to the flooding of land swallowed up by rising water levels and cities flattened by bombs, it is always the same quest for power that is the cause of global violence, which is why we are all responsible.
But we are also here as leaders of nations who are responsible for the world’s future. It is up to us and the General Assembly to find responses to the suffering, injustice and other concerns. For 71 years, the United Nations has shown that it is capable of taking up those problems and offering the world sustainable solutions based on peace and cooperation. Over the past 10 years, under the stewardship of the Secretary-General, to whom I pay tribute, the United Nations has been at the forefront of all of the fights. Thanks to the Secretary- General, significant progress has been made on sustainable development with the adoption one year ago of the 2030 Agenda for Sustainable Development and its 17 Sustainable Development Goals (SDGs), and the adoption in December last year of a major agreement on climate change, the Paris Agreement.
Those accomplishments should inspire us today and strengthen our determination. In the face of the contradictions that we face in the world, the United Nations, I would note, is the only forum where coherent global action is possible. It is the only place where conflicting interests can have a peaceful encounter in a spirit of progress. It is the only place where responsibility for humankind can be upheld over the ambition of individuals. Here, and nowhere else, humankind has a meeting with history, with destiny and with the judgment that our children will pronounce on its actions.
The Principality of Monaco, under the impetus of its sovereign Prince, Prince Albert II, is fully committed to multilateralism as the only way of tackling the topics on our agenda. I would like to mention three such issues that encompass most of the world’s challenges.
The first is of course the issue of refugees and migrants, a topic that took up a large part of the beginning of the work of the current session of the General Assembly. All of us here are familiar with the tragedy that has afflicted so many civilian populations, primarily in Africa and the Middle East, and we know all too well the situation of the Syrian population, the 300,000 victims of the conflict and the tragedy of the survivors, caught in the middle of the violence committed by the State and the atrocities of the terrorists. Every month, every week, every day, the Mediterranean becomes the funeral shroud of dozens of women, children and men ready to risk everything to escape their fate, but for whom we can barely provide the little that they ask for — safety, subsistence and the hope of a better future.
That Mediterranean Sea, to which Monaco attaches great importance, the Sea that is both a link and a border to so many worlds, is once again at the heart of one of the main challenges of this new century. The Mediterranean today should help us understand that the tragedies on its shores are not those of different clashing worlds but rather the shores of the same world, ours. Regardless of our material situation or where we live, we cannot escape Earth’s and humankind’s woes. Whether we are dealing with wars or rising water levels, famines, storms or fanaticism, our interdependence is, from here on out, total. To quote John Donne, “Send not to know for whom the bell tolls, it tolls for thee.”
That is the purpose of the United Nations and its Charter — to proclaim our common humanity, whatever difficulties may arise. In that regard, the New York Declaration for Refugees and Migrants (resolution 71/1), which has just been adopted, fortunately recalls the principles according to which we must act, as well as the moral and legal obligations that we must all comply with. In that connection, we must give special consideration to unaccompanied minors and children separated from their families. Furthermore, many people live in damaged ecosystems that threaten their very existence. According to the most recent projections of the United Nations, there may be as many as 250 million climate refugees by 2050. Therefore, environmental degradation could tomorrow become the primary cause of migration. Hence, the importance of protecting our environment and implementing sustainable development for all. That represents a major commitment for Monaco and our Sovereign Prince Albert II, who for more than 20 years has been personally committed to that issue, both in all international forums where those subjects were addressed and in the field, working closely with affected populations.
Reconciling the imperatives of human development and those of the conservation of the Earth so as to make it possible for a population of 8 or 9 billion people in a few years to live together will be the major challenge of our century. In order to achieve that, we must first protect the climate.
The Paris Agreement, for which the Principality campaigned, represents a milestone. Monaco will become party to that Agreement by the end of 2016, once its National Council has adopted the law for its ratification. I also recall that Monaco is committed to reducing its greenhouse-gas emissions by 50 per cent by 2030 as compared with emission levels in 1990.
Despite its small responsibility for global emissions, our country has the ambition to be a leader in using innovative means of transport and energy consumption.
In addition to preserving our common heritage and to limiting pollution, the use of inexhaustible renewable energy will also allow us to break with certain monopolies that generate inequalities today and destabilize our world. Such a programme of energy transfer has a cost, but we are convinced that that cost is small compared to the consequences of inaction. That is why Monaco is committed to maintaining its support for the Green Climate Fund.
Global warming has several tragic consequences. One of them is related to the situation of the oceans. As we know, the sea surfaces have been severely neglected, even though they are critical for our common future. Monaco has a long-standing commitment to that issue, dating back to Prince Albert I, who was one of the founders of modern oceanography over 100 years ago. Since then, the Principality has taken action whenever the future of our seas was at stake. It did so in 2009, when it hosted 150 international scientists, who signed the Monaco Declaration, the first global warning about the acidification of the oceans. It also acted by taking on various targeted initiatives within the competent bodies, such as the one that made it possible for us to save bluefin tuna in the Mediterranean. It also acted through the appeal, launched by Prince Albert II at the General Assembly in 2013, aimed at including what became Sustainable Development Goal 14 on the oceans in the 2030 Agenda. It continues to take action, month after month, by contributing to the development of protected coastal marine areas and to the future establishment of a network of protected areas on the high seas.
We are convinced that such conservation solutions will bring about extremely positive effects for the ecosystems and the populations that are directly or potentially affected. Similarly, the Principality of Monaco has taken action in the very important negotiations that are taking place today at the United Nations on issues of biodiversity and national jurisdiction.
All of those issues are essential for the Principality of Monaco. All of those issues take into account a primordial concern, which is the creation of our common future. It was through their ability to dominate and transform nature that our ancestors were able to develop and secure the future of their children. However, we must now also admit that it is through our capacity to protect nature and accept its rules that we can realize our potential and build a future for humankind. That change in the model disrupts our ways of thinking. It will take time for it to take hold and to replace the traditional ways of thinking that have shaped our world and its inhabitants for millenniums.
What we need to do today is to bring about a change of civilization. However, we can make progress in that direction only if all of humankind comes along with us with its dreams and desires. The 2016 UNESCO Global Education Monitoring Report also highlights a priority — that of education. Forty per cent of 15-year- old children have basic knowledge of environmental issues. That brings me to the third issue for our Organization that I would like to underscore today before the Assembly.
More than ever, UNICEF, which is celebrating its seventieth anniversary this year, should play a central role in solving the world’s problems, many of which relate to women and children. At a time when women are still subjected to so much violence and discrimination and when sexual violence is increasing in such an unacceptable way, we should also support the crucial work of UNICEF. In that respect, I would also like to reiterate the full support of the Principality of Monaco for the Security Council resolutions on women and peace and security, on the protection of women in times of conflict and the strengthening of their role in peacekeeping, restoring peace and building of peace. In our unstable and unjust world, we know that education, especially that of girls, is the solution to many of the problems we face. It is through women that the values of tolerance and respect can be upheld. That is why the education of girls and, more broadly, the equal education of all children should be a priority for all.
The power of the United Nations lies in bringing States together to work in the service of the common good. That common good is today still high on the agenda of the Assembly. We must better manage refugees and migrants by protecting the planet and through education for children and the establishment of a genuine equality between men and women. That is the path that Monaco will follow. Loyal to its values, its history and its commitments, the Principality of Monaco will continue, with determination, to move forward along that path, together with the entire international community, for a better future.
